


110 HRES 1405 IH: Congratulating the Republic of Latvia on

U.S. House of Representatives
2008-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1405
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2008
			Mr. Shimkus (for
			 himself, Mr. Kucinich,
			 Mr. Gallegly, and
			 Mr. Wexler) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Congratulating the Republic of Latvia on
		  the 90th anniversary of its declaration of independence.
	
	
		Whereas on November 18, 1918, in the City of Riga, the
			 members of the People's Council proclaimed Latvia a free, democratic, and
			 sovereign nation;
		Whereas on July 24, 1922, the United States formally
			 recognized Latvia as an independent and sovereign nation;
		Whereas Latvia existed for 21 years as an independent and
			 sovereign nation and a fully recognized member of the League of Nations;
		Whereas Latvia maintained friendly and stable relations
			 with its neighbors, including the Soviet Union, during its independence,
			 without any border disputes;
		Whereas Latvia concluded several peace treaties and
			 protocols with the Soviet Union, including a peace treaty signed on August 11,
			 1920, under which the Soviet Union unreservedly recognize[d] the
			 independence and sovereignty of the Latvian State and forever renounce[d] all
			 sovereign rights . . . over the Latvian people and territory;
		Whereas despite friendly and mutually productive relations
			 between Latvia and the Soviet Union, on August 23, 1939, Nazi Germany and the
			 Soviet Union signed the Molotov-Ribbentrop Pact, which contained a secret
			 protocol assigning Latvia, Estonia, and Lithuania to the Soviet sphere of
			 influence;
		Whereas under the cover of the Molotov-Ribbentrop Pact, on
			 June 17, 1940, Latvia, Estonia, and Lithuania were forcibly incorporated into
			 the Soviet Union in violation of preexisting peace treaties;
		Whereas the Soviet Union imposed upon the people of
			 Latvia, Estonia, and Lithuania a communist political system that stifled civil
			 dissent, free political expression, and basic human rights;
		Whereas the United States never recognized this illegal
			 and forcible occupation, and successive American presidents maintained
			 continuous diplomatic relations with these countries throughout the Soviet
			 occupation, never accepting them to be Soviet Republics;
		Whereas during the 50 years of Soviet occupation of the
			 Baltic States, Congress strongly, consistently, and on a bipartisan basis
			 supported a policy of legal nonrecognition;
		Whereas in 1953, the congressionally established Kersten
			 Commission investigated the incorporation of Latvia, Estonia, and Lithuania
			 into the Soviet Union and determined that the Soviet Union had illegally and
			 forcibly occupied and annexed the Baltic countries;
		Whereas in 1982, and for the next 9 years until the Baltic
			 countries regained their independence, Congress annually adopted a Baltic
			 Freedom Day resolution denouncing the Molotov-Ribbentrop Pact and appealing for
			 the freedom of the Baltic countries;
		Whereas in 1991, Latvia, Estonia, and Lithuania regained
			 their de facto independence and were quickly recognized by the United States
			 and by almost every other country in the world, including the Soviet
			 Union;
		Whereas in 1998, the United States and the 3 Baltic
			 nations signed the United States-Baltic Charter of Partnership, an expression
			 of the importance of the Baltic Sea region to United States interests;
		Whereas the 109th Congress resolved in S. Con. Res. 35 and
			 H. Res. 28 that it is the sense of Congress that the Government of the
			 Russian Federation should issue a clear and unambiguous statement of admission
			 and condemnation of the illegal occupation and annexation by the Soviet Union
			 from 1940 to 1991 of the Baltic countries of Estonia, Latvia and Lithuania, the
			 consequences of which will be a significant increase in good will among the
			 affected people;
		Whereas Latvia has successfully developed as a free and
			 democratic country, ensured the rule of law, and developed a free market
			 economy;
		Whereas the Government of Latvia has constantly pursued a
			 course of integration into the community of free and democratic nations,
			 becoming a full and responsible member of the United Nations, the Organization
			 for Security and Cooperation in Europe, the European Union, and the North
			 Atlantic Treaty Organization;
		Whereas the people of Latvia cherish the principles of
			 political freedom, human rights, and independence; and
		Whereas Latvia is a strong and loyal ally of the United
			 States, and the people of Latvia share common values with the people of the
			 United States: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)congratulates the people of Latvia on the
			 occasion of the 90th anniversary of that country's November 18, 1918,
			 declaration of independence;
			(2)commends the Government of Latvia for its
			 success in implementing political and economic reforms, for establishing
			 political, religious, and economic freedom, and for its strong commitment to
			 human and civil rights; and
			(3)recognizes the common goals and shared
			 values of the people of Latvia, Estonia, and Lithuania, the close and friendly
			 relations and ties of the 3 Baltic countries with one another, and their tragic
			 history in the last century under the Nazi and Soviet occupations.
			
